The information charges that defendant "did falsely and fraudulently pretend and represent * * * that the sum of One Hundred Dollars was then and there due him." The only evidence of a false representation of indebtedness is that which may be implied from laying the check for $100 made out in favor of defendant, with other checks, on the desk of the president of the Ostler Candy Company for his signature. Granted that such action was an implied representation that the relationship of debtor and creditor existed, there can be no additional implication from such action of defendant's state of mind when he did it, to wit, that he knew there was no debt due him and therefore that he knowingly falsely represented. His action is just as consistent with a belief that there was an indebtedness owing him as it is consistent with a knowledge that there was no indebtedness owing him. In other words, the act of laying the check before the president for signature gives no clue one way or the other as to the belief which was in defendant's mind. There is no implication of guilty knowledge contained in the act; no inference can be derived from it. Since this is the only attempt to prove that defendant knew his representation, if any such can be implied, was knowingly false, and the attempt fails, the case must fail because of lack of evidence to support at least one necessary element of the information. I hardly think the opinion of the court intends to imply that it was necessary to show "that defendant in good faith believed there was such amount due him" or that it was necessary for him to show "that the defendant at that time did believe * * * that there * * * was due and owing to him considerable money." It would be necessary for the state to prove that he did not so believe, and, having failed in that, their case would fail. It would not be necessary *Page 491 
for the defendant to show his good faith until some proof was introduced tending to show his guilty knowledge. I opine that the court's opinion merely intends to state that the defendant was not only shown to have a guilty mind, but that the evidence was actually to the effect that he in good faith believed the Ostler Candy Company indebted to him.
I also concur in the holding that an information which sets out that "Harry Ostler was * * * induced as president of the said corporation [Ostler Candy Company] to sign, execute and deliver * * * one check," sufficiently, by necessary implication, alleges that such check was the corporation's check. Where one is induced as an officer of a corporation to sign a check, it can be nothing short of an allegation that the check he signed was a corporation check, for he could only sign a corporation's check as an officer of the corporation. The defendant was just as much apprised and the information just as definite for the purposes of identifying this charged offense in the matter of safeguarding against double jeopardy as if it had expressly stated the check to be "one of the Ostler Candy Company."